Citation Nr: 0829528	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-02 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran had military service from January 1961 to January 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 RO rating decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is shown to have manifested a hearing loss 
disability in service or for many years thereafter 

3.  The currently demonstrated bilateral sensorineural 
hearing loss is not show to be due to the exposure to 
acoustic trauma or other event of his period of active 
service.  



CONCLUSION OF LAW

The veteran's bilateral sensorineural hearing loss disability 
is not due to disease or injury that was incurred in or 
aggravated by service; nor may any be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In June 2005, the RO sent the veteran a letter advising him 
that to establish entitlement to service connection on the 
merits, the evidence must show a current disability, an 
injury or disability based on military service, and a 
relationship between the claimed disabilities and military 
service.  The veteran had ample opportunity to respond prior 
to the issuance of the December 2005 rating decision on 
appeal.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim for 
service connection and has had ample opportunity to respond.  

The June 2005 letter also advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  The letter also advised the veteran 
that VA would make reasonable efforts to obtain relevant 
records from non-Federal agencies and entities if authorized 
by the veteran to do so.  

The June 2005 letter specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."    
  
The Board finds that the RO's letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating decision.  However, the Board 
finds that any arguable lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the Statement of the Case 
(SOC) in December 2006.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

An RO letter in May 2006 advised the veteran of the fourth 
and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability.  Accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file.  In 
addition to the STR, the file includes medical records from 
those VA and non-VA medical providers that the veteran 
identified as having relevant records.  The veteran has not 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained before the appeal 
is adjudicated by the Board.  

The veteran was afforded a VA audiological evaluation in 
October 2005 for the express purpose of determining whether 
his claimed disorder is due to military service.  As the 
issue on appeal is entitlement to service connection, the 
current severity of the claimed disorders is not in 
contention and the passage of several years since that 
examination is not material to the adjudication of the 
appeal.   

The Board accordingly finds no reason to remand for further 
examination.  

The veteran has been advised of his entitlement to a hearing 
before the RO and/or before the Board in conjunction with the 
issue on appeal, but he has not requested such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  



II.  Analysis

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Also, the 
threshold for normal hearing is between 0 and 20 decibels, 
and higher threshold shows some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

As noted, the veteran's most recent VA audiological 
evaluation in October 2005 showed auditory thresholds meeting 
the criteria.  The veteran is accordingly shown to have 
current bilateral hearing loss disability as defined by the 
regulation.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The veteran's STR includes a January 1961 report of medical 
examination showing that his hearing at the time of 
enlistment was normal (15/15 under the "whispered voice" 
test).  An audiogram performed later in that month yielded 
results that were interpreted being reflective of class A.  

STR includes Hearing Conservation Program data reflecting 
that the veteran was in a duty position exposing him to 
acoustic trauma; those records show that the veteran utilized 
hearing protection and include periodic audiometer readings 
(in October 1964, February 1963, July 1962 and February 1961) 
that show no hearing loss disability.  In July 1962, he was 
identified having results reflective of class A.  

The veteran's hearing at the time of his discharge in 
November 1964 by audiometer showed no hearing loss 
disability, and a supporting self-reported Report of Medical 
History in November 1964 made no mention of any hearing loss 
during service.  

Accordingly, STR does not document any measured loss of 
hearing during military service.  However, the absence of 
evidence of a hearing disability during service (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) is not always 
fatal to a service connection claim.  Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).   
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Also, service connection may be presumed for some chronic 
disorders, including a sensorineural hearing loss (SNHL), 
where demonstrated to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

However, the veteran has not asserted, and the evidence does 
not show, that he had compensable hearing loss to any degree 
within the first year after discharge or continuous hearing 
loss since discharge.  Accordingly, presumptive service 
connection for a chronic disability is not appropriate.  

The veteran had a VA audiological evaluation in October 2005 
when he reported having had exposure to acoustic trauma on 
the flight line.  He also reported post-service occupational 
noise exposure in a construction environment.  The veteran 
reported having worn hearing protection in both the military 
and post-military settings.  

The audiologist reported right ear hearing threshold acuity 
of 40 db at 500 Hertz and 1000 Hertz, 25 db at 2000 Hertz, 35 
db at 3000 Hertz, 60 db at 4000 Hertz.  Left ear hearing 
thresholds were those of 30 db at 500 Hertz, 35 db at 1000 
Hertz, 30 db at 2000 Hertz, 35 db at 3000 Hertz, and 60 db at 
4000 Hertz.  Speech recognition scores were 92 percent right 
ear and 88 percent left ear.  

The audiologist diagnosed mild-to-severe SNHL in the right 
ear and mild-to-moderately severe SNHL in the left ear.  

The same VA audiologist opined, based on his examination of 
the veteran and review of the claims file, that it was less 
likely than not that the veteran's hearing loss was initiated 
by military exposure.  The audiologist added that the veteran 
had normal hearing throughout military service as well as at 
the time of discharge.   The audiologist specifically cited 
the Hearing Conservation Program data in the STR in arriving 
at this conclusion.  

Based on this record, the Board finds that the uncontroverted 
medical opinion of record states that the veteran's current 
bilateral hearing loss is not related to his military 
service.  Accordingly, on this record, the claim for service 
connection for that disorder must be denied.  

In addition to the medical evidence, the Board has carefully 
considered the lay evidence offered by the veteran.  The 
veteran asserts that he had progressed during service from a 
Class A hearing loss to a Class C hearing loss and was 
informed of this during military service.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

However, hearsay medical evidence does not constitute 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a 
physician said, and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, 
is simply too attenuated and inherently unreliable to 
constitute medical evidence."  Robinette, 8 Vet. App. at 77 
(1995).  

The veteran's report of diagnosed hearing loss or class C 
during military service is simply not supported by the 
evidence of the STR, showing only opinions of only class A 
hearing, including in October 1964.  Further, the veteran's 
report is inconsistent with the opinion of the VA 
audiologist, who reviewed the Hearing Conservation Program 
reports and concluded that the veteran had normal hearing 
throughout service.  Finally, the Board has charted the 
audiograms included in the Hearing Conservation Program 
records; these audiograms do not appear to show a progressive 
hearing loss as cited by the veteran.  

In his Notice of Disagreement filed in April 2006, the 
veteran also asserted that his hearing loss must have begun 
with his military service since he worked on the flight line 
daily and, while he worked in construction for eight years 
after leaving service, he always wore ear protection.  

Although the veteran may feel that he has bilateral hearing 
loss that is related to his service, the Board notes that, as 
a lay person, the veteran's assertions cannot be competent to 
establish a medical diagnosis or to show medical etiology; 
such matters requiring medical expertise. 38 C.F.R. § 
3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Lay evidence in the form of statements or testimony by a 
claimant is competent to establish evidence of symptomatology 
where symptoms are capable of lay observation [flat feet, 
rash, scars, ringing in ears, dislocated joints, etc.].  
Layno v. Brown, 6 Vet. App.465, 469  (1994); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

In this case the veteran is certainly competent to report 
about his loss of hearing, but his current disability is not 
in question.  The issue before the Board is the likely 
etiology of the current hearing loss, and the medical 
evidence of record shows that the current hearing loss 
disability did not begin in service.  

Based on the medical and lay evidence in this case, the Board 
finds that service connection for bilateral hearing loss is 
not warranted.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case, the evidence preponderates against the claim, 
and the benefit-of-the-doubt rule does not apply.  Gilbert, 
id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  




ORDER

Service connection for bilateral hearing loss is denied.  




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


